718 S.E.2d 156 (2011)
William L. UNDERWOOD
v.
Teresa W. UNDERWOOD.
No. 447PA09-2.
Supreme Court of North Carolina.
October 11, 2011.
H. Kent Crowe, for Underwood, Teresa W.
Blair E. Cody, III, Hickory, for Underwood, William L.
Wesley E. Starnes, for Underwood, William L.

ORDER
Upon consideration of the petition filed by Defendant on the 30th of September 2011 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of October 2011."